

116 SRES 247 IS: Recognizing June 2019 as “LGBTQ Pride Month”. 
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 247IN THE SENATE OF THE UNITED STATESJune 12, 2019Mr. Brown (for himself, Mrs. Feinstein, Ms. Smith, Mr. Schumer, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Jones, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Manchin, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Ms. Rosen, Mr. Sanders, Mr. Schatz, Mrs. Shaheen, Ms. Sinema, Ms. Stabenow, Mr. Tester, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing June 2019 as LGBTQ Pride Month. Whereas individuals who are lesbian, gay, bisexual, trans­gen­der, and queer (referred to in this preamble as LGBTQ) include individuals from—(1)all States, territories, and the District of Columbia; and(2)all faiths, races, national origins, socioeconomic statuses, education levels, and political beliefs;Whereas LGBTQ people in the United States have made, and continue to make, vital contributions to the United States and to the world in every aspect, including in the fields of education, law, health, business, science, research, economic development, architecture, fashion, sports, government, music, film, politics, technology, literature, and civil rights;Whereas LGBTQ people in the United States serve as law enforcement officers, firefighters, and first responders in all States and the District of Columbia;Whereas LGBTQ people in the United States serve, and have served, the United States Army, Coast Guard, Navy, Air Force, and Marines honorably and with distinction and bravery;Whereas an estimated number of more than 100,000 brave service members were discharged from the Armed Forces of the United States between the beginning of World War II and 2011 because of their sexual orientation, including the discharge of more than 13,000 service members under the Don’t Ask, Don’t Tell policy in place between 1994 and 2011;Whereas LGBTQ people in the United States serve, and have served, in positions in the Federal Government and State and local governments, including as members of Congress, Governors, mayors, and city council members;Whereas the demonstrators who protested on June 28, 1969, 50 years ago this year, following a law enforcement raid of the Stonewall Inn, an LGBTQ club in New York City, are pioneers of the LGBTQ movement for equality;Whereas, throughout much of the history of the United States, same-sex relationships were criminalized in many States and many LGBTQ people in the United States were forced to hide their LGBTQ identities while living in secrecy and fear;Whereas, on June 26, 2015, the Supreme Court of the United States ruled in Obergefell v. Hodges, 135 S. Ct. 2584, that same-sex couples have a constitutional right to marry and acknowledged that [n]o union is more profound than marriage, for it embodies the highest ideals of love, fidelity, devotion, sacrifice, and family.;Whereas Acquired Immunodeficiency Syndrome (referred to in this preamble as AIDS) has disproportionately impacted LGBTQ people in the United States, due in part to a lack of funding and research devoted to finding effective treatment for AIDS and the Human Immunodeficiency Virus (referred to in this preamble as HIV) during the early stages of the HIV and AIDS epidemic;Whereas gay and bisexual men and transgender women of color have a higher risk of contracting HIV;Whereas the LGBTQ community has maintained its unwavering commitment to ending the HIV and AIDS epidemics;Whereas LGBTQ people in the United States face disparities in employment, healthcare, education, housing, and many other areas central to the pursuit of happiness in the United States;Whereas 30 States have no explicit ban on discrimination based on sexual orientation and gender identity in the workplace, housing, or public accommodations, and 35 States have no explicit ban on discrimination against LGBTQ individuals in education;Whereas LGBTQ youth are at increased risk of suicide, homelessness, and becoming victims of bullying and violence;Whereas the LGBTQ community has faced discrimination, inequality, and violence throughout the history of the United States;Whereas LGBTQ people in the United States, in particular transgender individuals, face a disproportionately high risk of becoming victims of violent hate crimes;Whereas members of the LGBTQ community have been targeted in acts of mass violence, including—(1)the Pulse nightclub shooting in Orlando, Florida, on June 12, 2016, where 49 people were killed; and(2)the arson attack at the UpStairs Lounge in New Orleans, Louisiana, on June 24, 1973, where 32 people died;Whereas LGBTQ people in the United States face persecution, violence, and death in many parts of the world, including State-sponsored violence;Whereas in the several years preceding 2019, hundreds of LGBTQ people around the world were arrested and, in some cases, tortured or even executed, because of their actual or perceived sexual orientation or gender identity in countries and territories such as Chechnya, Egypt, Indonesia, and Tanzania;Whereas people and countries around the world have come together in condemnation of attacks on LGBTQ communities in many countries, including in Brunei, where a draconian new set of laws was enacted in April 2019 that would impose the death penalty for same-sex relations;Whereas, in May 2019, Taiwan became the first place in Asia to extend marriage rights to same-sex couples;Whereas the LGBTQ community holds Pride festivals and marches in some of the most dangerous places in the world, despite threats of violence and arrest;Whereas, in 2009, President Barack Obama signed the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (division E of Public Law 111–84; 123 Stat. 2835) into law to protect all people in the United States from crimes motivated by the actual or perceived sexual orientation or gender identity of an individual;Whereas LGBTQ people in the United States have fought for equal treatment, dignity, and respect;Whereas LGBTQ people in the United States have achieved significant milestones, ensuring that future generations of LGBTQ people in the United States will enjoy a more equal and just society;Whereas, despite being marginalized throughout the history of the United States, LGBTQ people in the United States continue to celebrate their identities, love, and contributions to the United States in various expressions of Pride; andWhereas the inclusion of LGBTQ people in the United States continues to expand every day and LGBTQ people in the United States remain determined to pursue equality, respect, and inclusion for all individuals regardless of sexual orientation or gender identity: Now, therefore, be itThat the Senate—(1)supports the rights, freedoms, and equal treatment of lesbian, gay, bisexual, transgender, and queer (referred to in this resolving clause as LGBTQ) people in the United States and around the world;(2)acknowledges that LGBTQ rights are human rights that are to be protected by the United States Constitution and numerous international treaties and conventions;(3)supports efforts to ensure the equal treatment of all people in the United States, regardless of sexual orientation and gender identity;(4)supports efforts to ensure that the United States remains a beacon of hope for the equal treatment of people around the world, including LGBTQ individuals; and(5)encourages the celebration of June as LGBTQ Pride Month in order to provide a lasting opportunity for all people in the United States—(A)to learn about the discrimination and inequality that the LGBTQ community endured, and continues to endure; and(B)to celebrate the contributions of the LGBTQ community throughout the history of the United States.